Citation Nr: 1736884	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-29 095 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for adjustment disorder, currently evaluated as 70 percent disabling, to include the issue of a rating in excess of 10 percent prior to January 20, 2017.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1986 until January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was previously before the Board in May 2015, at which point it was remanded for additional development.  It has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent various VA examinations between August 2012 and January 2017 to assess the current severity of his psychiatric disability, with examiners also rendering opinions on his employability.  During the August 2012 examination, the Veteran indicated that he believed that his wife had filed for benefits on his behalf with the Social Security Administration (SSA).  Any SSA decision concerning the Veteran and supporting medical documents should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions and the medical records upon which the decisions were based.  Efforts to obtain these records should be documented, and the SSA should provide a negative response if records are not available, or none exist.

2.  Ask the Veteran to identify any pertinent, outstanding VA and private treatment records he wants considered in connection with the appeal.  The identified records should be sought. 

3.  Undertake any additional development determined to be warranted for proper adjudication of the issues on appeal. 

4.  Thereafter, readjudciate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the matters were last considered.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




